Case 2:15-cv-01366-JRG-RSP Document 499 Filed 02/24/21 Page 1 of 2 PageID #: 32393




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   PERSONALIZED MEDIA                              §
   COMMUNICATIONS, LLC                             §
                                                   §         Case No. 2:15-CV-1366-JRG-RSP
   v.                                              §                LEAD CASE
                                                   §
   APPLE, INC.                                     §

                                    Pretrial Conference
                            MAG. JUDGE ROY PAYNE PRESIDING
                                     February 24, 2021
   OPEN: 9:00 am                                        ADJOURN: 4:15 pm

   ATTORNEYS FOR PLAINTIFF:                            See attached

   ATTORNEY FOR DEFENDANTS:                            See attached

   LAW CLERK:                                          Steven Laxton

   COURT REPORTER:                                     Susan Zielie

   COURTROOM DEPUTY:                                   Becky Andrews

   Court opened. Case called. Calvin Capshaw announced ready for plaintiff and introduced
   co-counsel. Tom Gorham announced ready for defendants and introduced co-counsel.

   Jury Selection will be March 1, 2021 at 9:00 a.m. before Judge Gilstrap. The parties will be
   allowed 12 hours of evidence per side. The parties will have 30 minutes per side for voir dire.
   Eight jurors will be seated. The parties will have four preemptory strikes each side. The parties
   will have 30 minutes for opening statements and 40 minutes for closing arguments.

   The Court adopted the proposed pretrial order submitted by the parties. The Court heard
   argument on issues regarding demonstrative procedures, exhibits, and witness testimonies. The
   issues were resolved. Doug Kline and Greg Arovas responded for the parties.

   The parties will provide 10 juror notebooks at the beginning of the trial. Each notebook shall
   contain a sheet with a photo of each witness with the name under the photo and lines for taking
   notes, a copy of the patent, the Court’s claim construction, any stipulations made between the
   parties that counsel would like the jury to know, and a 3-hole punched note pad.

   The Court heard argument on objections to Plaintiff’s Motions in Limine. Calvin Capshaw
   argued for plaintiff. Greg Arovas, Ellisen Turner, Alan Rabinowitz argued for defendant. The
   Court made rulings.
Case 2:15-cv-01366-JRG-RSP Document 499 Filed 02/24/21 Page 2 of 2 PageID #: 32394




   After the lunch break, the parties continued with arguments. Marc Sernel, Sean McEldowney
   also argued for defendant. Tony Downs also argued for plaintiff.

   The final pretrial conference will be held on February 26, 2021 at 9:30 a.m.
